DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
101 Rejection: 
With respect to applicant’s argument that the claims are not directed to an abstract idea “mental process” because human mind cannot process the claimed limitations. The examiner respectfully disagrees.  The limitations of independent claims 1, 8, and 14 recites “determining a context associated with the request information”, the user can mentally determining a context from the information because the human mind can determine a context by mental processes by observations, evaluations, judgments, and opinions, see 2106.04(a) (2) 
With respect to the limitation “generating, based on the context and a context association associated with the isolated collection, an adapted ruleset..” is a mental process because generating a context and context association a ruleset can be adapted by the human mind can determine a context by mental processes by observations, evaluations, judgments, and opinions, see 2106.04(a) (2).

The limitations “receiving a request”; “accessing a ruleset..”; “providing the response..” are insignificant extra solutions activities.  
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform all the receiving, determining, accessing, generating and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 8 and 14 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a 
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.

The dependent claims depend upon the independent claims and they are likewise rejected.

103 Rejection: 

With respect to applicant’s argument that Haldar, Jain and Glover does not teach generating, based on the context and a context association associated with the isolated collection, an adapted ruleset for the ruleset, wherein the context association is associated with a subpart of the ruleset for the isolated collection and the context association is based on a context parameter specific to a characteristic of a requestor that provided the request for information; as recited in claim 1; the examiner respectfully disagrees.  

Note that Jain teaches “context association” in paragraph [0014] that the customization rules are selected based on the highest ranked user input data.  The user input data is the context data because it contains the context of the user and the ranks associated with the user data is the context association data. Paragraph [0084, 0085] teaches the user input data includes context data. [0086, 0087] teaches that the score is associated with user context data which is the context association because it is associated with the context.  Rules are selected based on the ranking (which includes the scores) of the context.  Therefore, Haldar in combination with Jain teach the limitation generating, based on the context and a context association associated with the isolated collection, an adapted ruleset for the ruleset.
Jain teaches in paragraph [0014] “selecting the second subset of customization rules based at least on the highest ranked portion of the received user input data”.  Note that the rules are selected based on the ranked portion of the user input.  The ranking is the context association and the context is the user input.  Paragraph [0015] teaches ranking the user input (context) based on the behavior of the user which is a characteristic of the requestor (the user) that provided the request for information. 
Glover teaches in paragraph [0102] “The context parameters 404 may indicate a time that the recommendation request 402 is sent and a geographic location from which the context association is based on a context parameter specific to a characteristic of a requestor that provided the request for information.

With respect to applicant’s argument that Haldar, Jain and Glover does not teach “generating a response to the request for information in the isolated collection, the response comprising a second set of relationships between the resources for the set of resources that is different than the first set of relationships, wherein the second set of relationships is generated at least in part using the adapted ruleset as recite in claim 1.  The examiner respectfully disagrees.  Haldar teaches in Paragraph [0066] that “person-centric space 200” and fig. 3, 4 teaches private space and semi-private space and all of them are the isolated collection because they all include collection of sources; also teaches in [0066] “if the new entity has only been referred to in an email from the user to a second user, the relationship inference rule selector 2508 may select a relationship inference rule to infer relationships based on person-centric knowledge about the user and the second user”, note that the new relationship interface rule is selected based on the person centric space;  
 Paragraph [0174, 0175] teaches that the inference rules are selected and inference rules creates new infer relationships.  The inference rules are selected to be in the isolated collection such as in the “private space” and therefore, the inference rules are the adapted rules and the new inference relationships are generated from the 
The above analysis applies to claim 8 and 14 as well.

With respect to applicant’s argument that Haldar, Jain, Glover, and Miler do not teach storing the context association using the isolated collection as recited in claim 6.  The examiner respectfully disagrees.
Jain teaches in [0082], “data ranking history”; note that the ranking is stored and the ranking is associated with user input which is the context as discussed in the paragraph [0014, 0015], [0126, 0127] the resources are the isolated collection such as the weather resource is an isolated collection and the ranking and resources are stored as described in paragraph [0082] and [0127]; moreover, Haldar teaches the isolated collection in [0061, 0072].

With respect to applicant’s argument that Haldar, Jain, Glover, and Miler do not teach wherein the set of operations includes: generating the context association automatically based on a determination that a rule of the isolated collection is associated with the context parameter that is specific to the characteristic of the requestor that provided the request for information; and storing the context association using the isolated collection as recited in claim 7.  The examiner respectfully disagrees. 
Jain teaches storing the context association using the isolated collection in [0082], “data ranking history”; note that the ranking is stored and the ranking is 
Jain also teaches isolated collection is associated with the context parameter that is specific to the characteristic of the requestor that provided the request for information in paragraph [0014] “selecting the second subset of customization rules based at least on the highest ranked portion of the received user input data”.  Note that the rules are selected based on the ranked portion of the user input.  The ranking is the context association and the context is the user input.  Paragraph [0015] teaches ranking the user input (context) based on the behavior of the user which is a characteristic of the requestor (the user) that provided the request for information. 
And Gelfenbeyn teaches generating the context association automatically based on a determination that a rule of the isolated collection is associated with the context parameter in [0094, 0095] that the dialog system identifies a context association based on a rule and a context parameter such as location of the user.  Therefore, Jain and Gelfenbeyn in combination teach the above cited limitation.


Claim Rejections - 35 USC §101


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

At step 1: The claims are directed to a process.  The claimed process for receiving a request for information; determining a context; accessing a ruleset; generating, based on the context and context association associated with the isolated collection an adapted ruleset; generating a response to the request for information; providing the response, and therefore, is a process which is a stator category of invention.

At step 2A, prong 1: 
Claims 1, 8, 14, recites limitation of “determining a context”;   “generating an adapted ruleset”; “generating a response”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor”, “memory” language, “determining” in the context of this claim encompasses the user manually determining a context from an information. 
Similarly, the limitation of generating based on the context, context association from an isolated collection, adapting a ruleset in the ruleset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 8 and 14 recite an abstract idea.

At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 8, 14 recites additional elements. The limitation “receiving a request for information”; “accessing a ruleset” and “providing the response” are insignificant extra solution activity are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, determining, merging and displaying the segments of data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a 

With respect to the limitation “receiving a request for information”, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine and conventional. See MPEP 2106.05(d) (II), “electronic record keeping” and “storing and retrieving information in memory.” With respect to “providing the response” which is displaying results, the court similarly found limitations directed to displaying results, recited at a high level of generality, to be well understood, routine and conventional. See MPEP 2106.05(d) (II), “presenting offers and gathering statistics.”
This judicial exception is not integrated into a practical application. In particular, the claim only recites one other additional element - using a processor and memory to 

At step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform all the receiving, determining, generating and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 8 and 14 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only 
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.

Claims 2 is dependent on claim 1 and includes all the limitations of claim 1, Therefore, claim 2 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recites limitations of “wherein generating the adapted ruleset comprises: determining, based on the context and the context association, whether each rule of the one or more rules should be included in the adapted ruleset; and when it is determined that a rule of the one or more rules should be included in the adapted ruleset, selecting the rule for inclusion in the adapted ruleset”, which is an abstract idea of determining the rules can be adapted, and based on the determination adapting the rules, and therefore, does not amount to significantly more than the abstract idea.

Claims 3 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, Therefore, claim 3 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recites limitations of “wherein generating the adapted ruleset further comprises generating, based on the context and the context association, a new rule for the adapted ruleset”, which is an abstract idea of generating a new rule and therefore, does not amount to significantly more than the abstract idea.

Claims 4 is dependent on claim 1 and includes all the limitations of claim 1, Therefore, claim 4 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recites limitations of “wherein determining the context comprises receiving context information as part of the request for information, the context information being specific to the requestor”, which is an abstract idea of determining receiving a context information, and therefore, does not amount to significantly more than the abstract idea.

Claims 5 is dependent on claim 1 and includes all the limitations of claim 1, Therefore, claim 5 recites the same abstract idea of “mental process” specifically
observation and evaluating under the human mind. The claim recites limitations of
“wherein the first set of relationships comprises at least one asserted relationship, and wherein the second set of relationships comprises at least one inferred relationship generated using the adapted ruleset”, which is an abstract idea of having 

Claims 6 is dependent on claim 1 and includes all the limitations of claim 1, Therefore, claim 6 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recites limitations of “wherein the set of operations includes: generating the context association in response to a user indication associating a context parameter with a rule of the isolated collection; and storing the context association using the isolated collection”, which is an abstract idea of generating a context parameter, and therefore, does not amount to significantly more than the abstract idea.

Claims 7 is dependent on claim 1 and includes all the limitations of claim 1, Therefore, claim 7 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recites limitations of “wherein the set of operations includes: generating the context association automatically based on a determination that a rule of the isolated collection is associated with the context parameter that is specific to the characteristic of the requestor that provided the request for information; and storing the context association using the isolated collection”, which is an abstract idea of generating a context parameter, and therefore, does not amount to significantly more than the abstract idea.
Same rationale applies to the dependent claims 9-13, 15-20, since they recite similar limitations as those of dependent claims 2-9.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5, 7, 8, 11, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldar (US 2017/0097984) and in view of Jain et al. (US 2017/0262164) and in view of GLOVER et al. (US 2016/0188733).

With respect to claim 1, Haldar teaches a system comprising: at least one processor (0018; examiner's note: the memory and processor);
and a memory storing Instructions that when executed by the at least one processor perform a set of operations comprising (0018; examiner’s note: the memory and processor):
receiving a request for information in an isolated collection ([0061,0072; 0066; 0174; examiner’s note: the query, question or task request is the request to receive information regarding the person-centric space, private space, semi private space in fig. 3, 4 are the isolated collection]), wherein the isolated collection comprises a first set of relationships between different resource types for a set of resources ([0084; 0174; 0175; examiners note: the relationships between entities, the 
determining a context associated with the request for information (0061, 0066; examiner’s note: the context is associated with the query);
accessing a ruleset comprising one or more rules associated with the isolated collection (fig. 25, fig. 26, 0168, 0174; examiner’s note: the person centric knowledge graph which is the isolated collection is associated with rules);
generating, based on the context (0174; examiner’s note: the metadata contains the context and each rule is associated with different context) associated with the isolated collection, an adapted ruleset for the ruleset (fig. 26, 0174; examiners note: the rule selector selects a rule based on the context information and if the context changes the rule selector also changes the rule to generate the inference relationship. The rule selector changes the inference rule if the context changes, therefore, the inference rule is the adapted rule);
generating a response to the request for information in the isolated collection, the response comprising a second set of relationships between the resources for the set of resources that is different than the first set of relationships (0066, 0174; 0175; fig. 24, 25, 26; examiner’s note: the inference rules are selected and inference rules creates new infer relationships.  The inference rules are selected to be in the isolated collection such as in the “private space” and therefore, the inference rules are the adapted rules and the new inference relationships are generated from the inference rules.  The new inference relationships are different from the previous relationships), wherein the second set of relationships is generated at least in part using the adapted ruleset (fig, 28; 0174; examiners note: the inferred relationships are the second set of relationships and they are generated based on the inferred rule; the inferred rules are the adapted rulset);
and providing the response in response to the request for information (fig. 28, element 2824; 0179; examiner’s note: sending the entities and relationships to the system).
Haldar does not explicitly teach and context association and wherein the context association is associated with subpart of the ruleset for the isolated collection, and the context association is based on a context parameter specific to a characteristic of a requestor that provided the request for information.
However, Jain teaches context association (0014; examiners note: the portions of the user interaction is ranked, therefore, the portion is the context and the ranking information is the context association) wherein the context association is associated with subpart of the ruleset for the isolated collection (0014, examiners note: the subset of the rules are selected based on the ranked portion, therefore, the context association i.e. ranked portion is associated with subset of rules; the subset of the rules are the subpart of the rules).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar’s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules. Haldar and Jain are in the same field of invention because both of them teach performing a task associated with rules. One would have been motivated to make this modification because it provides predictable results such 
Haldar, Jain in combination do not explicitly teach the context association is based on a context parameter specific to a characteristic of a requestor that provided the request for information.
However, GLOVER teaches the context association is based on a context parameter specific to a characteristic of a requestor that provided the request for information (0102; examiner’s note: review is the context association and each review of associated with context parameter such as location and the time and the location and time is specific (user characteristic) to the user who is requesting the information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar’s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules to include GLOVER which teaches context association parameter is associated with a user’s characteristic. Haldar, Jain and GLOVER are in the same field of invention because all of them teach identifying context and rules. One would have been motivated to make this modification because it provides predictable results such as to identify most appropriate rules based on a users characteristic and to add the rules into the ruleset to identify best results.

With respect to claim 4, Haldar, Jain, GLOVER in combination teach the system of claim 1, GLOVER further teaches wherein determining the context comprises receiving context information as part of the request for information, the context information being specific to the requestor (0102; examiner’s note: the users requesting about a restaurant (context) specific to a user location).

With respect to claim 5, Haldar, Jain, GLOVER in combination teach the system of claim 1, Haldar further teaches wherein the first set of relationships comprises at least one asserted relationship, and wherein the second set of relationships comprises at least one asserted relationship, and wherein the second set of relationships comprises at least one inferred relationship generated using the adapted ruleset (fig. 24, 0174; examiners note: the declared relationships are the asserted relationships and the inferred relationships are generated based on the inferred rules, the inferred rules are the adapted rules since they changed based on the context).

With respect to claim 8, Haldar teaches a computer-implemented method for adapting an isolated collection using a context association, the method comprising: determining a context associated with target information in the isolated collection ([0081,0072; examiner’s note: the query, question or task request is the request to receive information regarding the person-centric index, the person centric knowledge graph/ index is the isolated collection]), wherein the isolated collection comprises a first set of relationships between different resource types for a set of resources ([0064; examiner’s note: the relationships between entities, 
accessing a ruleset comprising one or more rules associated with the isolated collection (fig. 25, fig. 28, 0189, 0174; examiner’s note: the person centric knowledge graph which is the isolated collection is associated with rules);
generating, based on the context associated with the target information, an adapted ruleset for the ruleset (fig. 26, 0174; examiner’s note: the rule selector selects a rule based on the context information and if the context changes the rule selector also changes the rule to generate the inference relationship. The rule selector-changes the inference rule if the context changes, therefore, the inference rule is the adapted rule);
generating an adapted isolated collection relating to the target information in the isolated collection, the response, wherein the adapted isolated collection comprises a second set of relationships between the resources for the set of resources that is different from the first set of relationships (0086, fig. 24, 25, 28; examiner's note: there are multiple relationships are Identified between entities such as declared relationships, impersonal relationships and inferred relationships and they are different than each other), and the second set of relationships is generated at least In part using the adapted ruleset (fig. 25, 26; 0174; examiner’s note: the interference relationships are the second set of relationships and the inferred rules are the adapted ruleset because each rule is associated with each context when the context changes the rules also changes);
and providing the adapted isolated collection to an application associated with the target information (fig. 28, element 2624; 0179; examiner’s note: sending the entitles and relationships to the system for the user to view).
Haldar does not explicitly teach context association and wherein the context association is associated with a subpart of the ruleset for the isolated collection; the context association is based on a context parameter specific to a characteristic of a requestor that provided the request for information.
However, Jain teaches context association (0014; examiner’s note: the portions of the user interaction is ranked, therefore, the portion is the context and the ranking information is the context association) wherein the context association is associated with a subpart of the ruleset for the isolated collection (0014, examiners note: the subset of the rules are selected based on the ranked portion, therefore, the context association i.e. ranked portion is associated with subset of rules).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar’s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules, Haldar and Jain are in the same field of invention because both of them teach performing a task associated with rules. One would have been motivated to make this modification because it provides predictable results such as to identify the proper ruleset by the context association associated with subset of rules to identify the task faster to save processing time of the task.

However, GLOVER teaches the context association is based on a context
information (0102; examiner’s note: review is the context association and each review of associated with context parameter such as location and the time and the location and time is specific to the user who is requesting the information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar’s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules to include GLOVER which teaches context association parameter is associated with a user’s characteristic. Haldar, Jain and GLOVER are in the same field of invention because all of them teach identifying context and rules. One would have been motivated to make this modification because it provides predictable results such as to identify most appropriate rules based on a users characteristic and to add the rules into the ruleset to identify best results.

With respect to claim 11, Haldar, Jain and GLOVER in combination teach the
computer-implemented method of claim 8, Haldar further teaches wherein determining the context comprises receiving context information from the application (fig. 9, [0094]; examiner’s note: the temporal context is received from the search application).



Claim 17 is rejected on the same basis of rejection of claim 4.

Claims 2, 3, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldar (US 2017/0097984) and in view of Jain et al. (US 2017/0262164) and in view of GLOVER et al. (US 2016/0188733) and in view of Popovici (US 8,965,875).

With respect to claim 2, Haldar teaches the computer implemented method of claim 1, Jain teaches wherein generating the adapted ruleset comprises: context and context association (0014; examiners note: the portions of the user interaction is ranked, therefore, the portion is the context and the ranking information is the context association).
Haldar, Jain and GLOVER do not in combination explicitly teach determining, whether each rule of the one or more rules should be included in the adapted ruleset; and when it is determined that a rule of the one or more rules should be included in the adapted ruleset, selecting the rule for inclusion in the adapted ruleset.
However, Popovici teaches determining, whether each rule of the one or more rules should be included in the adapted ruleset (fig. 3, col. 2, lines 1-15; 
when it is determined that a rule of the one or more rules should be included in the adapted ruleset, selecting the rule for Inclusion in the adapted ruleset (fig. 3, col. 2, lines 1-15; examiner’s note: determining the rule should be added or not based on a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules to include GLOVER which teaches context association parameter is associated with a user’s characteristic to include Popovici which teaches determining which rules should be included. Haldar, Jain, GLOVER and Popovici are in the same field of invention because all of them teach context rules. One would have been motivated to make this modification because it provides predictable results such as to add rules to the ruleset to find better match to the contexts.

With respect to claim 3, Haldar, Jain and GLOVER in combination teach the system of claim 2, Jain further teaches wherein the context association (0014; examiners note: the portions of the user interaction is ranked, therefore, the portion is the context and the ranking information is the context association).
Haldar, Jain, GLOVER do not in combination explicitly teach generating the adapted ruleset further comprises generating, based on the context and the context association, a new rule for the adapted ruleset.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules to include GLOVER which teaches context association parameter is associated with a user’s characteristic to include Popovici which teaches determining which rule to add in the ruleset. Haldar, Jain, GLOVER and Popovici are in the same field of invention because all of them teach context rules. One would have been motivated to make this modification because it provides predictable results such as to add rules to the ruleset to find better match to the contexts.

Claim 9 is rejected on the same basis of rejection of claim 2.

Claims 6, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldar (US 2017/0097984) and in view of Jain et al. (US 2017/0262164) and in view of GLOVER et al. (US 2016/0188733) and Miller et al. (US 2015/0149879).

With respect to claim 6, Haldar, Jain, GLOVER in combination teach the system of claim 1, Jain teaches and storing the context association using the isolated collection ([0082, data ranking history 150e]; examiner’s note: the ranking is stored and the ranking is associated with user input which is the context as discussed in the paragraph [0014, 0015], [0126, 0127] the resources are the isolated collection such as the weather resource is an isolated collection and the ranking and resources are stored as described in paragraph [0082] and [0127]; moreover, Haldar teaches the isolated collection in [0061, 0072]) but do not explicitly teach wherein the set of operations includes: generating the context association in response to a user indication associating a context parameter with a rule of the isolated collection.
However, Miller teaches wherein the set of operations includes: generating the context association in response to a user indication associating a context parameter with a rule of the isolated collection ([0182]; examiner’s note: the events are the contexts and each event has parameters such as “A” as described in para. [0208]. The users can associated events (contexts) with rules and the context association is generated such as negative and positive value; Haldar teaches isolated collection in para. [0061, 0072] the person centric knowledge graph).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar’s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules to include GLOVER which teaches context association parameter is associated with a user’s characteristic to include Miller are in the same field of invention because all of them teach performing adding rules. One would have been motivated to make this modification because it provides predictable results such as to generate context association based on the users indication to have


Claim 12 is rejected on the same basis of rejection of claim 6.
Claim 19 is rejected on the same basis of rejection of claim 6.

Claims 7, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldar (US 2017/0097984) and in view of Jain et al. (US 2017/0262164) and in view of GLOVER et al. (US 2016/0188733) and in view of Gelfenbeyn et al. (US 2016/0259775).

With respect to claim 7, Haldar, Jain and GLOVER in combination teach the system of claim 1, Jain teaches and storing the context association using the isolated collection ([0082, data ranking history 150e]; examiner’s note: the ranking is stored and the ranking is associated with user input which is the context as discussed in the paragraph [0014, 0015], [0126, 0127] the resources are the isolated collection such as the weather resource is an isolated collection and the ranking and resources are stored as described in paragraph [0082] and [0127]; moreover, Haldar teaches the isolated collection in [0061, 0072]) context parameter that is specific to the characteristic of the requestor that is provided the request for information (0014, 0015; examiner’s note: rules are selected based on the ranked portion of the user input.  The ranking is the context association and the context is the user input; ranking the user input (context) based on the behavior of the user which is a characteristic of the 
However, Gelfenbeyn teaches wherein the set of operations includes: generating the context association automatically based on a determination that a rule of the isolated collection is associated with the context parameter ([0094, 0095]; examiner’s note: the dialog system identifies a context association based on a rule and a context parameter such as location of the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules to include GLOVER which teaches context association parameter is associated with a user’s characteristic to include Gelfenbeyn which teaches context associated to a specific user. Haldar, Jain, GLOVER and Gelfenbeyn are in the same field of invention because all of them teach adapting rules. One would have been motivated to make this modification because it provides predictable results such as to identify proper user specific rules to find users specific rules faster and identify the data faster.

Claim 13 is rejected on the same basis of rejection of claim 7.
Claim 20 is rejected on the same basis of rejection of claim 7.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldar (US 2017/0097984) and in view of Jain et al. (US 2017/0262164) and in view of GLOVER et al. (US 2016/0188733) and Singhal et al. (US 8,577,907).

With respect to claim 18, Haldar, Jain and GLOVER in combination teach the
computer-implemented method of claim 14, but do not explicitly teach wherein determining the context comprises generating context information based on the request for information.
However, Singhal teaches wherein determining the context comprises generating context information based on the request for information (col, 2, lines 45-50; examiner's note: context information is generated based on the request (search query)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Haldar s invention which teaches performing a task based on the context and rules to include Jain which teaches associating context association with subset of rules to include GLOVER which teaches context association parameter is associated with a user’s characteristic to include Singhal which teaches generating context based on the query. Haldar, Jain, GLOVER and Singhal are in the same field of invention because all of them teach context information. One would have been motivated to make this modification because it provides predictable results such as to generate contexts more accurately to find best results associated with context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159